STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

 STATE      OF    LOUISIANA                                                                                  NO.        2021          KW        1323

VERSUS


 CRAIG      JOSEPH          AUCOIN                                                                      FEBRUARY                  14,       2022




 In   Re:             Craig        Joseph              Aucoin,                                for
                                                                          applying                          supervisory                     writs,

                      32nd        Judicial                 District         Court,             Parish                  of        Terrebonne,
                     Nos.        803306,           811447.



BEFORE:              McCLENDON,              WELCH,             AND      THERIOT,            JJ.


          WRIT DENIED              ON       THE        SHOWING MADE.                      Relator                failed           to       include
a copy of the motion for discovery and inspection filed with the
district          court,           a
                                            copy        of       the      district            court'              s                         on     the
                                                                                                                        ruling
motion,
                 and       any    other           portions               of    the     district                  court           record          that
might          support            the         claims              raised             in      the            writ             application.
Supplementation                   of        this        writ         application                 and/ or                an       application
for  rehearing  will                         not           be     considered.                    See             Uniform              Rules            of
Louisiana  Courts  of                         Appeal,                Rules          2- 18. 7 &              4-    9.        In    the           event
relator          elects           to    file           a     new       application                 with            this          court,           the
application                must        be     filed             on       or     before        April                   11,        2022.            Any
future         filing        on        this        issue          should            include          the               entire          contents
of    this       application,                 the          missing             items       noted             above,              and        a    copy
of this ruling.

          It    is     noted that                 as       an    indigent            inmate,            relator                  is    entitled
to    receive              certain           court              documents,              such        as            the        guilty              plea
transcript,                 the         bill               of        information                   or            indictment,                      the
commitment            papers,           the        court          minutes            for     various                   portions             of    the
trial,         and     the       minutes           of       his                               free               of     charge          without
                                                                     sentencing,
the
          necessity          of        establishing                  a    particularized                         need.                See       State
ex    rel.        Simmons              v.     State,              93- 0275 (           La.         12/ 16/ 94),                   647           So. 2d
1094,       1095 (     per        cur.iam).                As     to     all        other     documents,                     an        indigent
inmate has the constitutional right to free copies only in those
instances             in     which           he        shows         that           denial         of            the        request              will
deprive          him       of     an        adequate                                          to                                 his
                                                                  opportunity                           present                             claims

fairly.        Meeting that constitutional threshold requires a showing
of    a     particularized                                        An      inmate
                                             need.                                         therefore                    cannot             make         a

showing           of        particularized                           need           absent              a
                                                                                                                   properly                     filed
application                for    postconviction                         relief,           which            sets            out        specific
claims           of        constitutional                         errors              requiring                        the            requested
documentation                    for        support.                     See        State  ex                    rel.        Bernard               v.

Criminal         District              Court           Section "              J",     94- 2247 (             La.        4/ 28/ 95),               653
So. 2d      1174,          1175 ( per         curiam).                   See        also     State               ex     rel.          McKnight
v.    State,          98- 2258 (            La.        App.       lst         Cir.        12/ 3/ 98),                  742       So. 2d          894,
895 ( per curzam) .

                                                                     PMc
                                                                     JEW


          Theriot,          J.,        concurs.




                           AL,     FIRST          CIRCUIT




94DET             FOR
                           LERK OF COURT
                            THE    COURT